

Exhibit 10.1


INDUSTRIAL SERVICES OF AMERICA, INC.


RESTRICTED STOCK UNIT
GRANT AGREEMENT


This Restricted Stock Unit (“RSU”) Grant Agreement (this “Agreement” or “Award”)
dated as of June 15, 2016 (the “Grant Date”), is between Industrial Services of
America, Inc. (the “Company”) and Todd L. Phillips (the “Grantee”).


RECITALS


A.
The Company has adopted the Industrial Services of America, Inc. 2009 Long Term
Incentive Plan (the “Plan”), which provides for the issuance of equity incentive
awards, such as stock options, restricted stock, restricted stock units and
stock appreciation rights, in order to retain qualified personnel. The Plan is
administered by the Compensation Committee of the Board of Directors (the
“Committee”).



B.
The Company previously entered into two Stock Option Agreements with the
Grantee, dated December 31, 2014 and January 2, 2015, respectively, whereby the
Grantee received a grant of an aggregate of 170,000 non-incentive stock options
(the “Options”) which vest over a three-year period, with 1/3 vesting on the
first anniversary of the grant date and 1/6 vesting every six months thereafter
until the three-year anniversary of the grant date.



C.
The challenging metal commodity markets, ferrous metal recycling markets, and
other macro-economic factors in the industry have contributed to the decline in
the trading price of the Company’s common stock (“Stock”), leaving all of the
Grantee’s Options with an exercise price that greatly exceeds the current market
price of the Stock. Consequently, the Committee believes the Options no longer
provide the Grantee the long-term incentive and retention objectives that they
were originally intended to provide.



D.
On June 15, 2016, the Company obtained the approval of its shareholders to adopt
a one-time stock option exchange, allowing the Company to cancel the Options
currently held by the Grantee in exchange for the grant of 90,000 RSUs to the
Grantee on the terms and conditions contained herein to reward the Grantee for
his previous services in lieu of other compensation, motivate him by means of
appropriate incentives, and encourage retention of his services.



E.
The Committee desires to document in this Agreement issuance to the Grantee of
90,000 RSUs on the terms and conditions contained herein in exchange for the
cancellation and termination of the Options. Each RSU represents the right to
receive one share of the Company’s common stock (“Stock”) upon the vesting of
the RSU, subject to the terms and conditions set forth in this Agreement and the
Plan.



AGREEMENTS


Accordingly, the Grantee and the Company agree as follows:


1.    Termination of Options; Grant of Restricted Stock Units. The 170,000
non-incentive stock options that were awarded to the Grantee on December 31,
2014 and January 2, 2015, respectively, are hereby


1



--------------------------------------------------------------------------------




terminated and cancelled, and the Company hereby grants to the Grantee 90,000
RSUs (the “Maximum Number”) on the terms and conditions set forth below and in
the Plan.


2.     Transfer Restriction. Until the delivery of shares of Stock with respect
to the RSUs in accordance with the terms of this Award, neither the RSUs nor the
Stock to be issued upon vesting of the RSUs may be sold, transferred, pledged,
exchanged, hypothecated or otherwise disposed of, other than by will or pursuant
to the applicable laws of descent and distribution. Any attempted sale,
transfer, pledge, exchange, hypothecation or other disposition of the RSUs or
the Stock to be issued upon vesting of the RSUs not specifically permitted by
the Plan or this Award shall be null and void and without effect.


3.      Investment Representations. Grantee understands that upon delivery of
shares of Stock with respect to the RSUs in accordance with the terms of this
Award, (i) the shares of Stock to be delivered have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”) and are
“restricted securities” within the meaning of Rule 144 under the Securities Act,
(ii) the shares of Stock to be delivered cannot be sold, transferred, or
otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available, and (iii) in
any event, the exemption from registration under Rule 144 will not be available
for at least six months from the issuance date of the Stock and unless the other
terms and conditions of Rule 144 are satisfied.


4.     Vesting and Payment. Except as provided in Sections 5 and 6 below
regarding Termination of Service or a Change of Control, and unless the RSUs are
previously forfeited pursuant to the Plan or this Agreement, the RSUs will vest
as follows if and to the extent that Grantee remains employed by the Company
through each of the following dates: (i) on July 1, 2016, one-third (30,000) of
the RSUs shall vest and become nonforfeitable; (ii) on December 31, 2016,
one-sixth (15,000) of the RSUs shall vest and become nonforfeitable; (iii) on
June 30, 2017, one-sixth (15,000) of the RSUs shall vest and become
nonforfeitable; (iv) on December 31, 2017, one-sixth (15,000) of the RSUs shall
vest and become nonforfeitable; and (v) on June 15, 2018, one-sixth (15,000) of
the RSUs shall vest and become nonforfeitable. The Company shall cause its
transfer agent to issue the shares of Stock with respect to the RSUs to the
Grantee promptly upon vesting, but not later than 30 days after vesting of the
RSUs in accordance with this Section 4. For purposes of this Agreement, the
“Service Period” means the 24-month period beginning on the Grant Date and
ending on June 15, 2018.


5.     Termination of Service Before the End of the Service Period. For purposes
of this Agreement, “Termination of Service” shall be deemed to have occurred at
the close of business on the last day on which an employee is carried as an
active employee on the records of the Company. In the event of the Grantee’s
Termination of Service before the end of the Service Period, the following
provisions shall apply:


5.1     Except as expressly provided below in Section 5.2 or Section 7, in the
event of Grantee's Termination of Service for any reason before the end of the
Service Period, the RSUs held by Grantee and not yet vested shall be
automatically forfeited by the Grantee as of the date of Grantee’s Termination
of Service. Neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall have any rights or interests in any
RSUs that are so forfeited.


5.2     Notwithstanding Section 5.1, if a Grantee experiences a Termination of
Service during the Service Period as the result of the Grantee’s death or
Disability (as defined below) (a “Qualifying Termination”), a pro rata portion
of Stock with respect to the RSUs shall be issued as set forth below:


5.2.1     In the event of a Qualifying Termination before completion of the
Service Period, the number of RSUs to be settled and paid in Stock shall be
determined as follows: (i) the number of RSUs subject to the Award that have not
yet vested shall be multiplied by (ii) a service fraction, the numerator of
which is the number of full months the Grantee was employed or rendering
services following the Grant Date through the date of Grantee’s Termination of
Service, and the denominator of which is 24, the number of months in


2



--------------------------------------------------------------------------------




the Service Period. For purposes of calculating a “full month,” the Grantee
shall be deemed to have been employed a “full month” if he is employed or
rendering services on the 15th day of the month. The Company shall deliver the
shares of Stock with respect to the RSUs to the Grantee (in the case of
Grantee’s Disability) or to the executor, administrator, or other personal
representative of the Grantee’s estate (in the case of Grantee’s death) within
30 days of the date of the Qualifying Termination. Any RSUs that do not vest in
accordance with the foregoing provisions of this Section 5.2.1 shall terminate
and be forfeited as of the date of the Qualifying Termination.


5.2.2     “Disability” means a condition of the Grantee which, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months: (a)
makes the Grantee unable to engage in any substantial gainful activity; or (b)
as a result of which the Grantee is receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company. If at any time a physician appointed by the Company or
its agent or insurer, or the Social Security Administration, makes a
determination with respect to the Grantee’s Disability, that determination shall
be final, conclusive, and binding upon the Company, the Grantee, and their
successors in interest.


6.     Change of Control. In the event a Change of Control which also
constitutes a change in ownership or effective control or a change in ownership
of a substantial portion of the assets of the Company within the meaning of
Section 409A of the Code (a “409A Change”) occurs before both completion of the
Service Period and a Termination of Service, the number of RSUs subject to the
Award that have not yet vested shall vest and become nonforfeitable on the date
of such 409A Change. Each such vested RSU shall be paid by delivery within 45
days following such 409A Change of the same consideration that each Company
shareholder receives in connection with such 409A Change, or, at the Committee’s
option, in cash based on the Fair Market Value received by shareholders of
record for Stock in the 409A Change.


7.     Tax Withholding. The Company shall withhold from wages otherwise due, or
retain from any payment to Grantee in respect of the RSUs, or take such other
action which Company deems necessary to satisfy any income or other tax
withholding requirements as a result of the vesting of RSUs and issuance of
Stock related thereto. Unless an affirmative election is made by the Grantee
before the end of the Service Period (or Change of Control, if earlier) to (i)
remit already-owned shares of Stock, (ii) remit a cash payment, (iii) have
amounts debited from other wages due, or (iv) some combination thereof, the
Grantee shall be deemed to have elected to satisfy any federal and state tax
withholding requirements through a reduction in the number of shares of Stock
issuable upon vesting, equal to their Fair Market Value based on the amount of
withholding taxes reasonably estimated by the Company to be due upon vesting. A
form of withholding election, which may be used to notify the Company of the
Grantee’s election to pay the tax withholding by one of the means set forth
above, is attached hereto as Exhibit A.


8.     Definitions. Unless provided to the contrary in this Agreement, the
definitions contained in the Plan and any amendments thereto shall apply to this
Agreement.


9.     Restrictions Imposed by Law. Notwithstanding any other provision of this
Agreement, the Grantee agrees that the Company will not be obligated to deliver
any shares of Stock if counsel to the Company determines that such exercise,
delivery or payment would violate any law or regulation of any governmental
authority or any agreement between the Company and any national securities
exchange upon which the Stock is listed. As a condition to the settlement of the
RSUs, the Company may require the Grantee to satisfy any qualifications that may
be necessary or appropriate to evidence compliance with any applicable law or
regulation.


10.     No Shareholder Status; No Dividends. Grantee shall have no rights as a
shareholder with respect to any RSUs or shares of Stock under this Agreement
until such shares of Stock have been duly issued and delivered to Grantee.
Except for adjustments made as provided in subsection 4.2(e) of the Plan, no
adjustment


3



--------------------------------------------------------------------------------




shall be made for dividends of any kind or description whatsoever or for
distributions of other rights of any kind or description whatsoever respecting
the shares of Stock before such issuance.


11.      Delay in Payment to Specified Employees. Notwithstanding anything
herein to the contrary, the date of delivery of the Stock (or cash in lieu
thereof if required hereby) to the Grantee shall be delayed if payment would
otherwise be required hereunder after Termination of Service (other than on
account of death) and before 6 months have elapsed from the date of the
Termination of Service, if the Grantee is a Specified Employee and the
circumstances of payment require delay under 409A of the Code. “Specified
Employee” shall have the meaning given in Treas. Reg. § 1.409A-1(i) (or any
successor thereto) using the prior calendar year as the determination period.


12.     Provisions Consistent with Plan. This Agreement is intended to be
construed to be consistent with all applicable provisions of the Plan, which is
incorporated herein by reference. The Grantee acknowledges receipt
contemporaneously herewith of a copy of the Plan, and the Grantee represents
that he is familiar with the terms and provisions thereof and hereby accepts the
Award herein subject to all the terms and provisions thereof. The Grantee
acknowledges that nothing contained in the Plan or this Agreement shall (a)
confer upon the Grantee any additional rights to continued employment by the
Company or any corporation related to the Company; or (b) interfere in any way
with the right of the Company to terminate the Grantee’s employment at any time.
In the event of a conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan shall prevail.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date set forth in the preamble hereto, but actually on the dates set forth
below.


INDUSTRIAL SERVICES OF AMERICA, INC.
 
By:        /s/ Orson Oliver
    
Title:    Chairman and Interim CEO


Date:    6/15/2016


GRANTEE:


/s/ Todd L. Phillips
Todd L. Phillips
(acknowledging receipt and conditions set out above)


Date: 6/15/2016




4



--------------------------------------------------------------------------------





EXHIBIT A
Withholding Election for RSUs that are Vesting
INSTRUCTIONS: If you want shares that would otherwise vest to be deemed tendered
back to the Company in an amount equal (based on their Fair Market Value on the
vesting date) to the withholding due, and the net number of vested shares issued
in your name, you do not need to submit this form. If you prefer to satisfy your
withholding obligation in a different way, please check the appropriate line
below and return this form with any required other materials (cash or check, or
a stock power or other stock certificates, if you elect Method No. 1 or No. 2 in
whole or part).
Depending on the choice elected, cash or other documents need to accompany the
election. The amount remitted or withheld will be a reasonable estimate of the
tax withholding obligations due by reason of the vesting of the RSUs, and your
notice must acknowledge and allow debit from your next paycheck any
reconciliation of that estimate to the exact tax withholding due, as soon as
such amount is precisely calculable by the Company.



--------------------------------------------------------------------------------

Method No. 1
____
I elect to pay the taxes due by tendering other shares of Company stock that I
already own. Attached is a stock certificate, signed on the back to tender, or a
stock power to authorize the transfer agent to transfer the shares that I think
will be sufficient to pay the withholding, based on the actual market value of
the shares at the close of the market on the vesting date, and a ___%
withholding rate. If any more or less tax withholding is due, I authorize the
Company to reconcile the value of the shares I have tendered and either issue me
a check for the difference, or take the additional taxes due from my next
paycheck.

Method No. 2
____
I elect to pay withholding in cash. Attached is a check for __% of the value of
the shares that are vesting as of the latest close of the market before I
submitted this form. I understand that the Company will determine the actual
market value of the shares at the close of the market on the vesting date, and
if any more or less tax withholding is due, will reconcile that amount by either
issuing me a check for the difference, or taking the additional taxes due from
my next paycheck, and I authorize that deduction.

Method No. 3
____
I authorize the Company to withhold the taxes related to this vesting of RSUs
from my next regular paycheck. I understand that, if one paycheck will not be
large enough to cover these taxes and all other regular deductions, the Company
will debit any difference by issuing to me fewer than the total number of vested
shares (the number subtracted will depend on the amount of taxes still due and
the Fair Market Value of the shares on the vesting date).

Method No. 4
____
I elect a combination of the above methods, as follows (please describe):

________________________________________________________________
________________________________________________________________
SIGNATURE
OF GRANTEE:    __________________________________________ DATE:
______________________



